Per Curiam :
This case only involves the construction of section 552 of the Code of Civil Procedure.
*566We are of opinion that the construction given by tbe court below is correct. And on tbe grounds stated in tbe opinion of Mr. Justice Lawrence, we tbinlc tbe order must be affirmed.
Tbe following is tbe opinion of
Mr. Justice Lawrence :
Tbe order of arrest seems to bave been authorized by tbe provisions of section 552 of the Code of Civil Procedure. Tbe note to that section states that it is new, and is intended to settle a question upon which tbe decisions conflict. The authorities relied upon by tbe counsel for tbe respective parties in this case are cited in tbe note, and I do not see bow it can be argued that the section was not intended to change tbe law as declared by tbe Supreme Court, in tbe case of Goodrich v. Dunbar (17 Barb., 644). If that is not the effect of tbe section, it has no meaning whatever. Motion denied, with costs.
Present — Davis, P. J., Brady and Barrett, JJ.
Order affirmed.